Name: Commission Regulation (EEC) No 3020/80 of 24 November 1980 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25 . 1 . 80 Official Journal of the European Communities No L 317 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3020/80 of 24 November 1980 on the delivery of various consignments of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid (4), as last amended by Regulation (EEC) No 1488 /79 ( 5); whereas , in particular, the periods and terms for delivery and the procedure to be followed by the intervention agencies to establish the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , Having regard to Council Regulation (EEC) No 804/ 68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 / 78 ( 2 ), and in particular Article 7 ( 5 ) thereof, HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No 937/ 79 of 8 May 1979 laying down general rules for the supply of skimmed-milk powder to certain developing countries and specialized bodies under the 1979 food-aid programme ( 3 ), and in particular Article 6 thereof, Article 1 In accordance with the provisions of Regulation (EEC) No 303 / 77 the intervention agencies as specified in the Annex shall deliver skimmed-milk powder as food aid on the special terms set out therein . Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the delivery of the quantity of skimmed-milk powder set out therein ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Whereas , therefore , delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303 / 77 of 14 February 1977 (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (') OJ No L 204 , 28 . 7 . 1978 , p . 6 . (') OJ No L 119 , 15 . 5 . 1979 , p . 1 . O OJ No L 43 , 15 . 2 . 1977 , p . 1 . C ) OJ No L 181 , 18 . 7 . 1979 , p . 20 . No L 317/2 Official Journal of the European Communities 25 . 11 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 November 1980 . For the Commission Finn GUNDELACH Vice-President 25 . 11 . 80 Official Journal of the European Communities No L 317 / 3 ANNEX (') Consignment A B C (EEC) No 937/79 ( 1979 programme) (EEC) No 938 /79 India 3 000 tonnes ( 5 ) German 1 . Application of Council Regu ­ lations : (a ) legal basis (b) affectation 2 . Beneficiary 3 . Country of destination 4 . Total quantity of the consignment 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) 7 . Special characteristics and /or packaging (') 8 . Markings on the packaging 3 000 tonnes ( ) 500 tonnes Intervention stocks (entry into stock after 1 August 1980) 'Supplied to the Indian Dairy Corporation under the food-aid programme of the European Economic Community/' followed by 'Bombay' 'Calcutta ' 'Madras ' Delivery in December 1980 Community port of loading operating a regular service with the recipient country (') 9 . Delivery period 10 . Stage and place of delivery 1 1 . Representative of the bene ­ ficiary responsible for reception o 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submission of tenders Tender 12 noon on 8 December 1980 Notes : (') This Annex , together with the notice published in Official Journal No C 95 , of 19 April 1977 , page 7 , takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12 there must be a tendering procedure . ( 2 ) In cases where the goods from intervention stocks , an additional notice stating the warehouses where the product is stored will be published in the 'C ' series of the Official Journal . C) Other than those set out in the Annex to Regulation (EEC) No 625 /78 ; see Article 6 (2) of Regulation (EEC) No 303 / 77 . (  *) Only in the case of delivery 'to the port of unloading' and 'free at destination'; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303 /77 . ( 5 ) Each offer may cover only a part quantity of 500 tonnes as specified in the complementary tender indicating the storage locations of the product published along with this Regulation in the 'C ' series of the Official Journal . ( 6 ) Delivery shall be deemed to have taken place and the risks shall pass from the successful tender ­ er to the recipient at the moment when the products have actually been lifted across the rails of the vessel at the port of shipment designated for delivery .